UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
In re:
                                                                    Chapter 11
HAMPSTEAD GLOBAL, LLC,                                              Case No. 19-22721 (RDD)

                                     Debtor.
---------------------------------------------------------------X


                DEBTOR’S FIRST AMENDED PLAN OF REORGANIZATION
                   UNDER CHAPTER 11 OF THE BANKRUPTCY CODE


      Hampstead Global, LLC, the above captioned debtor and debtor-in-possession (the

“Debtor”), hereby proposes the following Plan of Reorganization pursuant to the provisions of

Chapter 11 of the Bankruptcy Code.

                                                ARTICLE I
                                               DEFINITIONS

        For the purposes of the Plan, the following terms shall have the respective meanings set

forth below (such meanings to be equally applicable to the singular and plural forms of the terms

defined, unless the context otherwise requires):

        1.1      “Administrative Expense Claims” shall mean a claim for any cost or expense of

administration in connection with the Chapter 11 Case allowed under Section 503(b) of the

Bankruptcy Code and entitled to priority under Section 507(a)(1) of the Bankruptcy Code,

including, without limitation, any actual, necessary costs and expenses of preserving the

Debtor’s estate and of operating the business of the Debtor, all allowances of compensation for

legal or other professional services or reimbursement of costs and expenses under Sections 330,

331 and 503 of the Bankruptcy Code or otherwise allowed by the Court.




                                                        1
       1.2      “Administrative Professional Fee Claim” shall mean any claim of a professional

retained under the Bankruptcy Code subject to allowance under 11 U.S.C. §§ 328, 330 or an

order of the Bankruptcy Court.

       1.3     “Allowed” shall mean, whenever in the Plan the word “Allowed” precedes a

defined term describing a Claim, that such Claim is an Allowed Claim of the type described.

       1.4     "Allowed Claim" shall mean any Claim or portion of a Claim (a) which has been

scheduled pursuant to Section 521(1) of the Bankruptcy Code, other than a Claim scheduled by

the Debtor as contingent, unliquidated or disputed; or (b) proof of which has been filed pursuant

to Section 501(a) of the Bankruptcy Code on or before the Bar Date, and as to which no

objection to the allowance thereof has been interposed within the period of time fixed by the

Bankruptcy Code, Bankruptcy Rules or an order of the Bankruptcy Court, or (c) as to which any

objection has been determined by a Final Order of the Bankruptcy Court allowing such claim or

any portion thereof.

       1.5      “Avoidance Actions” shall mean any cause of action assertable under Sections

510, 542, 543, 544, 545, 547, 548, 549, 550 or 553 of the Bankruptcy Code or state law if made

applicable under such Bankruptcy Code sections.

       1.6     “Ballot” shall mean the form transmitted to creditors with the Plan and

Disclosure Statement, on which they may vote to accept or reject the Plan pursuant to

Bankruptcy Rule 3018 and Section 1126 of the Bankruptcy Code.

       1.7     "Bankruptcy Code" shall mean Title 11 U.S.C. Sections 101 et seq., in effect on

the Petition Date.

       1.8     "Bankruptcy Court" shall mean the United States Bankruptcy Court for the

Southern District of New York, and any court having jurisdiction to hear appeals therefrom.




                                                2
       1.9     “Bankruptcy Rule(s)” shall mean the Federal Rules of Bankruptcy Procedure as

applicable to a case under the Bankruptcy Code and the Local Rules of the Bankruptcy Court,

together with all amendments and modifications made from time to time thereto.

       1.10    “Bar Date” shall mean the date that shall be fixed by Order of the Bankruptcy

Court by which Proofs of Claim of various categories must be filed against the Debtor.

       1.11    “Broker” shall mean Sedo or such other comparable domain name broker, as

approved by Steven Lieberman, Esq., the trustee/ escrow agent.

       1.12    “Business Day” shall mean any day other than a Saturday or Sunday or legal

holiday as such term is defined in Bankruptcy Rule 9006.

       1.13    “Cash” shall mean legal tender of the United States of America or Cash

equivalents.

       1.14    "Chapter 11 Case” shall mean the above-captioned case commenced by the filing

of voluntary petition by Hampstead Global, LLC seeking relief under Chapter 11 of the

Bankruptcy Code with the Bankruptcy Court on the Petition Date.

       1.15    "Claim" shall mean a claim as defined in Section 101(5) of the Bankruptcy Code,

including, without limitation, Claims arising under Section 502 of the Bankruptcy Code.

       1.16    “Claimant” shall mean those Persons holding a Claim in the Chapter 11 Case.

       1.17    "Class" shall mean a class of Holders of Claims or Equity Interests (as defined

herein) described in Articles II and III of the Plan.

       1.18    “Closing Date” shall mean give (5) Business Days after the Auction Date.

       1.19    “Confirmation” shall mean the entry of the Confirmation Order.

       1.20    "Confirmation Date" shall mean the date upon which the Confirmation Order is

entered by the Bankruptcy Court.




                                                   3
       1.21    “Confirmation Hearing” shall mean the hearing held by the Court, following

notice, to determine whether or not to enter a Confirmation Order.

       1.22    "Confirmation Order" shall mean the order of the Bankruptcy Court pursuant to

Section 1129 of the Bankruptcy Code confirming the Plan.

       1.23    “Creditor” shall mean: (i) a Person that has a Claim against the Debtor that arose

at the time of or before the Petition Date concerning the Debtor; or (ii) a Person that has a Claim

against the Debtor’s estate of the kind specified in Sections 348(d), 502(f), 502(g), 502(h) or

502(i) of the Bankruptcy Code.

       1.24    "Debtor" shall mean Hampstead Global, LLC.

       1.25    “Disbursing Agent” shall mean the party that shall open and maintain a separate

bank account in which all Cash received for purposes of distribution shall be deposited in

accordance with Section 345 of the Bankruptcy Code and shall distribute payment under the

Plan, which Disbursing Agent shall be Kirby Aisner & Curley, LLP.

       1.26    “Disclosure Statement” shall mean the Debtor’s Disclosure Statement which

shall be filed, describing this Plan, as amended, supplemented, or modified from time to time,

prepared and distributed in accordance with sections 1125 and 1126(b) of the Bankruptcy Code

and Bankruptcy Rule 3018.

       1.27    "Disputed Claim" shall mean any Claim (other than an Allowed Claim) (i) which

is Scheduled pursuant to the Bankruptcy Code as disputed, contingent or unliquidated, or (ii)

proof of which has been filed with the Bankruptcy Court and an objection to the allowance has

been or is interposed within the period of time limitation fixed by the Bankruptcy Code, the

Bankruptcy Rules or an order of the Bankruptcy Court for the filing of such objections, and as to

which such objection has not been determined by a Final Order of the Bankruptcy Court.




                                                 4
        1.28   “Disputed Claims Reserve” shall have the meaning set forth in Section 5.4 of the

Plan.

        1.29   “Distribution Date” shall mean any date on which a distribution under the Plan is

to be made to the Holders of Allowed Claims.

        1.30   "Effective Date" shall mean the date which is fourteen (14) days after the date the

Confirmation Order becomes a Final Order.

        1.31   “Equity Interest” shall mean any equity interest in the Debtor represented by,

related to, or arising from stock or other equity securities of the Debtor.

        1.32   “Executory Contract” shall mean any of the contracts and unexpired leases to

which any of the Debtor is a party or was a party as of the Petition Date and which is executory

within the meaning of Section 365 of the Bankruptcy Code.

        1.33   "Final Order" shall mean a Bankruptcy Court order or judgment which has not

been reversed, stayed, modified, or amended and (i) as to which the time to appeal or seek

review, rehearing, or certiorari has expired and as to which no appeal, petition for review,

rehearing, or certiorari is pending or (ii) as to which any right to appeal or seek review,

rehearing, or certiorari has been waived or (iii) which has been appealed, has been affirmed on

appeal and as to which affirmation the time for further appeal has expired; provided, however,

that no order or judgment shall be deemed not to be a Final Order solely because such order or

judgment is subject to the filing of a motion for reconsideration pursuant to Section 502(e)(2) of

the Bankruptcy Code or Bankruptcy Rules 3008 or 9024 or Rule 60 of the Federal Rules of Civil

Procedure.

        1.34    “General Unsecured Claim” shall mean any Claim that is not an Administrative

Claim, Administrative Professional Fee Claim, Priority Tax Claim, or Secured that arose prior to




                                                  5
the filing of the Chapter 11 Case and includes, without limitation, Claims based upon pre-

Petition Date trade accounts payable or a Claim based upon the rejection of an Executory

Contract during pendency of the Chapter 11 Case.

        1.35   “Governmental Unit” shall mean a governmental unit as such term is defined in

Section 101(27) of the Bankruptcy Code.

        1.36   “Greenberg Firm” shall mean Greenberg & Lieberman, LLC.

        1.37   “Holder” means the Person holding the beneficial interest in a Claim or Equity

Interest.

        1.38   “Impaired” shall mean Impaired within the meaning of Section 1124 of the

Bankruptcy Code.

        1.39   “Non-Tax Priority Claim” shall mean any claim against the Debtor to the extent

entitled to priority in payment under section 507(a)(4)-(6) of the Bankruptcy Code.

        1.40

        1.41   “Outside Payment Date” shall mean twelve (12) months from the Effective Date,

after which time the Debtor shall be required to submit to the Sale Process.

        1.42   “Person” shall mean any individual, corporation, partnership, association,

indenture trustee, organization, stock company, venture, estate, trust, Governmental Unit or any

political subdivision thereof, Equity Interest Holder, retirees, or any other entity.

        1.43   “Perzow” shall mean Adam Perzow, the Debtor’s principal and sole member.

        1.44   "Petition Date" shall mean March 30, 2019.

        1.45   “Plan” shall mean this Plan of Reorganization under Chapter 11 of the

Bankruptcy Code, as it may be amended, supplemented, or modified in accordance with the

terms hereof from time to time.




                                                  6
        1.46   “Plan Funder” shall mean Adam Perzow.

        1.47   "Priority Tax Claim" shall mean a Claim against the Debtor to the extent entitled

to priority in payment under section 507(a)(8) of the Bankruptcy Code.

        1.48    “Professionals" shall mean those Persons: (a) retained by the Debtor pursuant to

an order of the Bankruptcy Court in accordance with Sections 327 and 1103 of the Bankruptcy

Code providing for compensation for services rendered prior to the Effective Date pursuant to

Section 327, 328, 329, 330 and 331 of the Bankruptcy Code; or (b) for which compensation and

reimbursement has been allowed by the Bankruptcy Court pursuant to Section 503(b)(2) and (4)

of the Bankruptcy Code.

        1.49   “Proof of Claim” shall mean proof of claim within the meaning of Rule 3001 of

the Bankruptcy Rules.

        1.50   "Pro Rata" shall mean proportionally according to the total amount of Allowed

Claims or Allowed Equity Interests in a particular Class.

        1.51   “Reorganized Debtor” shall mean Hampstead Global, LLC after the Effective

Date.

        1.52   “Sale Process” shall be the agreed procedures set forth in Section 4.2 of this Plan,

pursuant to which the Debtor is obligated to liquidate the coins.com domain name in the event

that it is unable to satisfy the distribution obligations under this Plan by the Outside Payment

Date.

        1.53   “Secured Claim" shall mean an Allowed Claim secured by a valid, properly

perfected and enforceable mortgage, security interest and/or lien on property and assets owned

by the Debtor, to the extent of the value of such Creditor's interest in the particular Debtor’s

estate’s interest in such property.




                                                7
       1.54    “Scheduled” shall mean as set forth in the Schedules.

       1.55    “Schedules” shall mean the Schedules of Assets and Liabilities and Statement of

Financial Affairs filed by the Debtor, as they may be amended from time to time.

       1.56    “Stacks” shall mean Stack’s-Bowers Numismatics, LLC.

                                ARTICLE II
              DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS

       All Claims, as defined herein and in Section 101(5) of the Bankruptcy Code against the

Debtor, of whatever nature, whether or not Scheduled or liquidated, absolute or contingent, and

all Equity Interests in the Debtor, whether resulting in an Allowed Claim or an Allowed Equity

Interest or not, shall be bound by the provisions of the Plan and are hereby classified as follows:

       2.1     Classification of Claims. Section 2.2 sets forth the designation of the Classes of

Claims and Equity Interests. A Claim or Equity Interest is classified in a particular Class for

voting and distribution purposes only to the extent that the Claim or Equity Interest qualifies

within the description of the Class and is classified in a different Class or Classes to the extent

any remainder of the Claim or Equity Interest qualifies within the description of that different

Class or Classes. Unless otherwise provided, to the extent a Claim or Equity Interest qualifies for

inclusion in a more specifically defined Class than a more generally defined Class, it shall be

included in the more specifically defined Class. Each of the following sections of this Article II

provides explanations of the different Claim classifications. Administrative Expense Claims,

Administrative Professional Fee Claims, United States Trustee fees payable under 28 U.S.C.

Section 1930, and Priority Tax Claims have not been classified and are excluded from the

Classes set forth in Section 3.2 in accordance with Section 1123(a)(1) of the Bankruptcy Code.

The treatment to be provided for Allowed Claims or Equity Interests pursuant to this Plan and

the consideration provided for herein shall be in full and final satisfaction, settlement, release and



                                                  8
discharge of such respective Claims or Equity Interests.

       2.2     Classes. For purposes of the Plan, those persons holding Claims against, or Equity

Interests in, any of the Debtor are grouped in accordance with Section 1122 of the Bankruptcy

Code as follows:

       Class 1 - shall consist of the Allowed Secured Claim of the Greenberg Firm.

       Class 2 - shall consist of the Allowed Secured Claim of Latin Lending Group.

       Class 3 - shall consist of the Holders of Non-Tax Priority Claims.

       Class 4 - shall consist of all other Allowed General Unsecured Claims.

       Class 5 - shall consist of the Allowed Equity Interest in the Debtor.

                               ARTICLE III
             TREATMENT OF CLAIMS AND CLASSES UNDER THE PLAN

       3.1 Unclassified Claims:

       (a)     Administrative Expense Claims: Administrative Expense Claims include the

actual and necessary costs and expenses incurred during the Chapter 11 Case, excluding the

Professionals fee and expense Claims. Under the Plan, all Allowed Administrative Expense

Claims incurred during the Chapter 11 Case shall be paid in full, in Cash, in such amounts as (i)

are incurred in the ordinary course of business by the Debtor and personally guaranteed by

Perzow; (ii) are Allowed by the Bankruptcy Court upon the later of the Effective Date, the date

upon which there is a Final Order allowing such Administrative Expense Claim or any other date

specified in such Order; or (iii) may be agreed upon between the Holder of such Administrative

Expense Claim and the Debtor.

       (b)     Administrative Professionals Claims: All awards or allowances by the Bankruptcy

Court of Professionals fees and expenses, or of compensation for services rendered or

reimbursement of expenses incurred through and including the Confirmation Date under



                                                9
Sections 503(b)(2), 503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code, if granted, shall

be paid in full in such amounts as allowed by the Bankruptcy Court (i) on the later of the

Effective Date or the date such Professionals Claim becomes Allowed; or (ii) upon such other

terms as may be mutually agreed upon between such Holder of an Allowed Professionals Claim

and the Debtor or, on and after the Effective Date, the Reorganized Debtor. All Professionals’

fees and expenses for services rendered in connection with this Chapter 11 Case and the Plan

after the Confirmation Date, including, without limitation, those relating to the occurrence of the

Effective Date and the resolution of Disputed Claims, shall be billed to the Reorganized Debtor,

and paid by the Reorganized Debtor in the ordinary course, without the need for further

Bankruptcy Court authorization or entry of a Final Order. If the Professionals cannot agree on

the amount of post-Confirmation Date fees and expenses to be paid to such Professionals, such

amount shall be determined by the Bankruptcy Court. The payment of the Debtor’s

Administrative Professional Claims has been personally guaranteed by Cary Perzow, the father

of the Debtor’s principal. The estimated amount of professional claims is $50,000.

       (c)     United States Trustee’s Fees: Under the Plan, all United States Trustee statutory

fees arising under 28 U.S.C. § 1930(a)(6) and 31 U.S.C. § 3717 shall be paid in full, in Cash, in

such amount as they are incurred in the ordinary course of business by the Debtor or

Reorganized Debtor, as applicable. The Debtor or Reorganized Debtor shall be responsible,

through the entry of a final decree closing the case for the payment of United States Trustee

quarterly fees, and pursuant to 31 U.S.C. § 3717, any interest assessed on unpaid Chapter 11

quarterly fees charged, assessed at the interest rate in effect as determined by the Treasury

Department at the date the charges become past due; however, if payment of the full principal

amount is received within thirty (30) days of the date of the notice of initial interest assessment,




                                                10
the interest assessed will be waived.

        (d)     Allowed Priority Tax Claims: The Holders of Allowed Priority Tax Claims

pursuant to Section 507(a)(8) of the Bankruptcy Code, if any, shall be paid in full, in Cash, on

the Effective Date.

        3.2 Classified Claims

        (a) Class 1: Class 1 consists of the Holder of the Allowed Secured Claim of the

Greenberg Firm. The Holder of the Class 1 Allowed Secured Claim of the Greenberg Firm shall

be paid in full upon release of the asset the Greenberg Firm is holding in escrow. The term of the

underlying escrow agreement shall be extended such that Greenberg Firm shall continue to hold

the coins.com domain name in escrow until such time as the Allowed Class 4 Claims are paid in

full in accordance with this Plan. The Class 1 Claim is impaired under the Plan and the Holder is

therefore entitled to vote on the Plan

        (b) Class 2: Class 2 consists of the Holder of the Allowed Claim of Latin Lending Group.

The Holder of the Class 2 Allowed Secured Claim shall be paid in full on or before the Closing

Date. The Class 2 Claims are impaired under the Plan and the Holder is therefore entitled to vote

on the Plan.

        (c) Class 3: Class 3 consists of Holders of Allowed Non-Tax Priority Claims. The Debtor

shall pay to Holders of Class 3 Non-Tax Priority Claims the amount of their Allowed Claim in

full and in Cash, on the Effective Date, in full and final satisfaction of its Claims as against the

Debtor. Class 3 Claims are unimpaired under the Plan. The Holders are therefore not entitled to

vote on the Plan and are deemed to accept the Plan.

        (d) Class 4: Class 4 consists of the Holders of the Allowed General Unsecured Claims.

The Holders of the Class 4 Claims shall be paid in full on or before nine (9) months after




                                                 11
confirmation of this Plan. In the event the Debtor is unable to remit balance due on the Class 4

Claim within the foregoing period, the Sale Process shall be commenced, as set forth in Section

4.2 of this Plan, with the proceeds of the Sale Process used to pay the balance due on the Allowed

Class 4 Claims in full without interest. The Class 4 Claims are impaired under the Plan and

therefore the Holders are entitled to vote on the Plan.

        (e)     Class 5: Class 5 consists of the Holder of Equity Interest in the Debtor. The Class

5 Equity Interest Holder shall retain his Equity Interest in the Debtor. The Class 5 Equity Interest

Holder is unimpaired and is therefore deemed to accept the Plan.

        3.3     Acceptance by Impaired Classes of Claims. Classes 1, 2, and 4 shall have

accepted the Plan if (i) the Holders (other than any Holder designated under Section 1126(e) of

the Bankruptcy Code) of at least two-thirds in amount of the Allowed Claims actually voting in

such class have voted to accept the Plan and (ii) more than one-half in number of the Holders

(other than any Holder designated under Section 1126(c) of the Bankruptcy Code) of such

Allowed Claims actually voting in such Class have voted to accept the Plan.

        3.4     Presumed Acceptance of the Plan. Class 3 is deemed unimpaired under the Plan,

and therefore, are deemed to accept the Plan under Section 1126(f) of the Bankruptcy Code.

        3.5     Cramdown. Confirmation of Plan Under Section 1129(b) of the Bankruptcy Code.

The Debtor intends to seek confirmation of this Plan under the “cram down” provisions of

Section 1129(b) of the Bankruptcy Code in the event that any Class of Impaired Creditors votes

to reject this Plan.

        3.6     Full and Final Satisfaction. Performance of all of the obligations hereunder shall

be in full and final satisfaction, settlement, release and discharge of all Claims against and Equity

Interests in the Debtor.




                                                  12
                                       ARTICLE IV
                                 PLAN IMPLEMENTATION

       4.1     Means for Implementation. The Debtor proposes to fund the Plan from a capital

infusion from the Perzow, individually, in the amount necessary to fund interest payments to all

creditors through the Outside Payment Date, which shall be deposited with the Disbursing Agent

prior to the Confirmation Hearing. The balance of the funds necessary for the distributions under

the Plan shall either come from capital raised by the Debtor in connection with the launch of its

business or from the sale of the Debtor’s assets in accordance with this Plan.

       4.2     Marketing and Sale Process

               4.2(a) If the Debtor is unable to make the balance of the distributions due under

       Section 3.2(d) within nine months of the Effective Date, the Debtor shall engage the

       Broker to market and sell the coins.com domain name for the highest and best price. In

       the event that the Debtor elects to retain a Broker other than Sedo, such Broker must be

       approved in writing by the Escrow Agent. Upon Closing, the proceeds of sale shall be

       distributed to holders of Claims and Equity Interests in the same manner as provided for

       in Article III herein. The Broker shall be permitted a marketing period of no less than six

       (6) months from the Outside Payment Date with any public auction to be held no later

       than the Auction Date. The closing on the sale of the domain name shall occur no later

       than the Closing Date.

               4.2(b) The sale of the coins.com domain, whether pursuant to a private sale or

       public auction, shall be free and clear of any and all Claims, liens, encumbrances, equities

       and Interests of any nature or kind (collectively, “Liens”) and shall constitute a sale under

       sections 105, 363(b), 363(f), 1123(b)(4) and 1129 of the Bankruptcy Code.




                                                13
               4.2(c) In the event that a buyer cannot be produced by the Broker by the Auction

        Date, the Escrow Agent shall be permitted to release the coins.com domain name back to

        Stack’s in full satisfaction of its Class 4 Claim and the Plan shall be deemed in default.

               4.2(d) Notwithstanding any of the foregoing, the Debtor and/or its principal shall

        have the absolute right to satisfy all Allowed Claims, through any means available, at any

        time up to the date of any public auction.

        4.3    Distribution of Cash.       Except as otherwise provided in the Plan, including

without limitation Article VI of this Plan, the Cash required to be distributed to holders of

Allowed Claims under the Plan shall be distributed by the Disbursing Agent in accordance with

Article V herein or, in the case of a disputed Claim, within fourteen (14) days after the order

allowing such disputed Claim after the Effective Date.

        4.4    Post-Effective Date Management of the Reorganized Debtor. As of the Effective

Date, Adam Perzow shall manage the day-to-day operations of the Reorganized Debtor and shall

hold the title of Chief Executive Officer of the Reorganized Debtor. Mr. Perzow shall not receive

any salary or compensation until all of the payments due under the Plan are completed.

        4.5    Provisions Concerning Distributions.

        (a)    Funding of Reserves. To the extent not otherwise provided for herein or ordered

by the Bankruptcy Court, the Debtor shall estimate appropriate reserves of Cash to be set aside in

order to pay or reserve for the payment of Allowed Claims and expenses of the Debtor’s estate

prior to the Effective Date, and such Claims shall be paid as provided for in Article III of the

Plan.

        (b)    Transmittal of Distributions and Notices. Any property or notice which a Person

is or becomes entitled to receive pursuant to the Plan shall be delivered by regular mail, postage




                                                 14
prepaid, in an envelope addressed to that Person at the address indicated on a properly filed

Proof of Claim or, absent such a Proof of Claim, the address that is Scheduled for that Person.

The Distribution Date shall be the date of mailing, and the property distributed in accordance

with this section shall be deemed delivered to such Person regardless of whether such property is

actually received by that Person.

       (c)     Manner of Payments under the Plan. Payments to be made on the Effective Date

of the Plan shall be made by check drawn on a domestic bank account maintained by the

Disbursing Agent.

       (d)     Fractional Cents. Any other provision of the Plan to the contrary notwithstanding,

no payments of fractions of cents will be made. Whenever any payment of a fraction of a cent

would otherwise be called for, the actual payment shall reflect a rounding of such fraction to the

nearest whole cent (up or down).

       (e)     Unclaimed Cash. Except as otherwise provided herein, in the event any Claimant

fails to claim any distribution within 120 days from the date of such distribution, such Claimant

shall forfeit all rights thereto, and to any and all future payments, and thereafter the Claim for

which such Cash was distributed shall be treated as a disallowed Claim. In this regard,

distributions to Claimants entitled thereto shall be sent to their last known address set forth on a

Proof of Claim filed with the Bankruptcy Court or if no Proof of Claim is filed, on the Schedules

filed by the Debtor or to such other address as may be designated by a Creditor. The Disbursing

Agent, Debtor and reorganized Debtor shall use their collective best efforts to obtain current

addresses for all Claimants. The Disbursing Agent shall notify the Debtor of all returned

distributions. All unclaimed Cash shall be retained by the Reorganized Debtor.




                                                15
       (f)     Disputed Payments or Distribution. In the event of any dispute between and

among Claimants (including Persons asserting the right to receive the disputed payment or

distribution) as to the right of any Person to receive or retain any payment or distribution to be

made to such Person under this Plan, the Disbursing Agent may, in lieu of making such payment

or distribution to such entity, remit the disputed portion of the Claim into an escrow account, as

ordered by a court of competent jurisdiction or as the interested parties to such dispute may

otherwise agree among themselves. Notwithstanding anything to the contrary, the Disbursing

Agent shall make distributions on account of the undisputed portion of a Claim to such

Claimants.

       (g)     Setoffs. Except as otherwise provided in the Plan, the Confirmation Order, or in

agreements previously approved by Final Order of the Bankruptcy Court, the Debtor’s estate or

reorganized Debtor, as the case may be, may, pursuant to Section 553 of the Bankruptcy Code or

applicable non-bankruptcy law, offset against any Claim and any distribution to be made on

account of such Claim, any and all of the Claims, rights and causes of action of any nature that

the Debtor or the estate may hold against the Holder of such Claim; provided, however, that

neither the failure to effect such a setoff, the allowance of any Claim hereunder, any other action

or omission of the Debtor or the estate, nor any provision of this Plan shall constitute a waiver or

release by the Debtor or the estate of any such Claims, rights and causes of action that the Debtor

or the estate may possess against such Holder. To the extent the estate fails to set off against a

Creditor and seek to collect a Claim from such Creditor after a distribution to such Creditor

pursuant to the Plan, the estate shall be entitled to full recovery on its Claim against such

Creditor.

                                 ARTICLE VI
                  RESOLUTION OF DISPUTED CLAIMS & RESERVES



                                                16
       5.1     Objections. An objection to the allowance of a Claim shall be in writing and may

be filed with the Bankruptcy Court by the Debtor or any other party in interest at any time within

90 days after the Effective Date, or within such other time period as may be fixed by the

Bankruptcy Court.

       5.2     Amendment of Claims. A Claim may be amended prior to the Effective Date only

as agreed upon by the Debtor and the Holder of such Claim and as approved by the Bankruptcy

Court or as otherwise permitted by the Bankruptcy Code and Bankruptcy Rules. After the

Effective Date, a Claim may be amended as agreed upon by the Holder thereof and the Debtor to

decrease, but not increase, the face amount thereof.

       5.3     Estimation of Disputed Claims. The Debtor shall seek an order or orders from the

Bankruptcy Court, estimating the maximum dollar amount of Allowed and Disputed Claims in

each Class of Claims, inclusive of contingent and/or unliquidated Claims, or otherwise

determining and fixing the amount of the Disputed Claims Reserve for each Class, and may seek

to set the amount of any particular Claim for final allowance purposes pursuant to sections 105

and 502(c) of the Bankruptcy Code. This estimate shall be used to calculate and fix distributions

to Holders of Allowed Claims and the amount of the respective Disputed Claims Reserve. Such a

procedure may also be utilized for Administrative Expense Claims, Priority Tax Claims and

Priority Non-Tax Claims. In the event the Debtor seeks to estimate such Claims, Disputed

Claims Reserves shall be established for each such category of Claims.

       5.4     Disputed Claims Reserve. The Debtor shall reserve for each Holder of a Disputed

Claim that property which would otherwise be distributable to such Holder were such Disputed

Claim an Allowed Claim on the Effective Date, or such other property as the Holder of such

Disputed Claim and the Debtor may agree upon (the “Disputed Claims Reserve”). The property



                                                17
so reserved for the Holder, to the extent such Disputed Claim is allowed, and only after such

Disputed Claim becomes a subsequently Allowed Claim, shall thereafter be distributed to such

Holder.

       5.5     Distributions to Holders of Subsequently Allowed Claims. Unless another date is

agreed on by the Debtor and the Holder of a particular subsequently Allowed Claim, the Debtor

shall, within fourteen (14) days after a Final Order is entered by the Bankruptcy Court resolving

any Disputed Claim, make a distribution to the Holder of the previously Disputed Claim

consistent with the terms of the Plan in respect of such Holder’s Allowed Claim as determined

by the Bankruptcy Court.

       5.6     Disputes Regarding Rights to Payments or Distribution. In the event of any

dispute between and among Claimants (including Persons asserting the right to receive the

disputed payment or distribution) as to the right of any Person to receive or retain any payment

or distribution to be made to such Person under this Plan, the Disbursing Agent may, in lieu of

making such payment or distribution to such entity, remit the disputed portion of the Claim into

an escrow account, as ordered by a court of competent jurisdiction or as the interested parties to

such dispute may otherwise agree among themselves. Notwithstanding anything to the contrary,

the Disbursing Agent shall make distributions on account of the undisputed portion of a Claim to

such Claimants.

                                      ARTICLE VI
                                 EXECUTORY CONTRACTS

       6.1     Assumption of Executory Contracts and Unexpired Leases. The Debtor is not a

party to any executory contracts or unexpired leases. As such, assumption or rejection elections

under this Plan are not applicable.




                                                18
                                       ARTICLE VII
                                 EFFECT OF CONFIRMATION

       7.1     Vesting of Property. On the Effective Date, title to and possession of any and all

property of the estate, real or personal, shall be re-vested in the Reorganized Debtor free and

clear of all liens, Claims, interests and encumbrances of any kind (except for any liens created by

purchase money security interests which are duly perfected and enforceable), subject to and

except as otherwise provided in the Plan.

       7.2     Waiver of Claims. As of the Confirmation Date, but subject to the occurrence of

the Effective Date and only to the extent permitted by applicable law, and except as otherwise

expressly provided in the Confirmation Order and/or this Plan, all Persons who have held, hold

or may hold Claims against or Equity Interests in the Debtor or the estate shall be deemed, by

virtue of their receipt of distributions and/or other treatment contemplated under the Plan, to

have forever covenanted with each of the Debtor’s respective present and former officers,

directors, members, agents, employees, representatives, financial advisors, professionals,

partners, accountants and attorneys not to (i) sue, or otherwise seek any recovery from any of the

foregoing, whether for tort, fraud, contract, violations of federal or state securities laws, or

otherwise, based upon any act or occurrence or failure to act taken before the Effective Date

arising out of the business or affairs of the Debtor, or (ii) assert any Claim, obligation, right,

cause of action or liability which any such Holder of a Claim against or Equity Interest in the

Debtor may be entitled to assert, whether known or unknown, foreseen or unforeseen, existing or

hereafter arising, based in whole or in part upon any act or omission, transactions or the

occurrence taking place on or before the Effective Date in any way relating to the Debtor, the

Chapter 11 Case, or this Plan.

       7.3     Payment of Estate Professionals for Post-Confirmation Date Services. The



                                                19
reasonable compensation and out-of-pocket expenses incurred post-Effective Date by

Professionals retained in the Chapter 11 Case for post-Effective Date services and paid by the

Debtor within twenty (20) days after presentation of invoices for such professional services to

the Debtor; provided, however, that if the Debtor and any Professionals cannot agree on the

amount of post-Effective Date fees and costs to be paid to such Professionals, such amount shall

be determined by the Bankruptcy Court.

                                       ARTICLE VIII
                                    EVENTS OF DEFAULT

        8.1     Events of Default. The occurrence of any of the following events shall constitute

an event of default under the Plan (“Event of Default”):

        (a) The failure of the Debtor to make any payment required to be made under the Plan,

which failure shall have remained uncured for a period of ten (10) days after the date such

payment is required to be made, unless the time for such payment has been extended in

accordance with the Plan.

        (b) The failure of the Debtor to comply with any of the covenants contained in the Plan,

which failure shall remain uncured for a period of ten (10) days after the Debtor has received

written notice of such failure.

        8.2     Effect of Default. In the event that the Debtor defaults under the provisions of the

Plan, and such default is not cured, then, at the option of any creditor or the United States

Trustee, a motion may be filed with the Bankruptcy Court seeking an order of the Bankruptcy

Court compelling the Debtor to make such payment or act in a manner consistent with the

provisions of the Plan or seeking the conversion of the Chapter 11 Case to a Chapter 7

proceeding.




                                                 20
                                ARTICLE IX
                 RESTRUCTURING AND DISCHARGE OF THE DEBTOR

       9.1     Discharge of the Debtor. Occurrence of the Effective Date shall result in the

discharge of any indebtedness or entitlement to interest or other such legal or equitable right to

payment not specifically contemplated by the Plan as against the Debtor. Nothing in the

Confirmation Order or the Plan shall effect a release of any Claim by the United States

Government or any of its agencies or any state and local authority whatsoever, including, without

limitation, any claim arising under the Internal Revenue Code, the environmental laws or any

criminal laws of the United States or any state and local authority against released parties, nor

shall anything in the Confirmation Order or the Plan enjoin the United States or any state or local

authority from bringing any claim, suit, action or other proceedings against released parties for

any liability whatever, including, without limitation, any claim, suit or action arising under the

Internal Revenue Code, the environmental laws or any criminal laws of the United States or any

state or local authority, nor shall anything in the Confirmation Order or the Plan exculpate any

party from any liability to the United States Government or any of its agencies or any state and

local authority whatsoever, including any liabilities arising under the Internal Revenue Code, the

environmental laws or any criminal laws of the United States or any state and local authority

against the released parties.

       9.2     Exculpation. Neither the Debtor, nor the Reorganized Debtor, nor any of their

respective members, officers, directors, general partners, managing agents, owners, or employees

(acting in such capacity) nor any professional person employed by the Debtor, the Reorganized

Debtor, shall have or incur any liability to any entity for any action taken or omitted to be taken

in connection with or related to the formulation, preparation, dissemination, Confirmation or

consummation of the Plan, the Disclosure Statement, the Plan Support Agreement, or any other



                                                21
contract, instrument, release or other agreement or document created or entered into, or any other

action taken or omitted to be taken in connection with the Chapter 11 Case or the Plan. From and

after the Effective Date, a copy of the Confirmation Order and the Plan shall constitute and may

be submitted as a complete defense to any claim or liability satisfied, discharged and released

pursuant to the Plan; provided, however, that nothing in the Plan shall, or shall be deemed to,

release the Debtor or Reorganized Debtor from, or exculpate the Debtor or Reorganized Debtor

with respect to, their respective obligations or covenants arising pursuant to the Plan from willful

misconduct, gross negligence, breach of fiduciary duty, malpractice, fraud, criminal conduct,

unauthorized use of confidential information that causes damages, and/or ultra vires acts. If the

Plan is confirmed containing releases of liability as to the Debtor and the Reorganized Debtor

creditors will be unable to pursue any Claims that are discharged under the Plan, but creditors

can pursue Claims against the Debtor or the Reorganized Debtor that may arise in the future, or

pursuant to the Plan. Any such liability against the Debtor’s professionals also will not be limited

to their respective clients contrary to the requirement of 1.8(h)(1) of the New York State Rules of

Professional Conduct, as promulgated in April, 2009.

       9.3     Injunction. Except as otherwise expressly provided in the Plan, any and all entities

who have held, hold or may hold Claims against or Equity Interests in the Debtor shall, as of the

Effective Date, be enjoined from:

       (a) commencing, conducting, or continuing, in any manner, any suit, action, or other

proceeding of any kind (including, without limitation, in any judicial, arbitral, administrative or

other forum) against the Reorganized Debtor arising out of any act or omission of the Debtor;

       (b) enforcing, levying, attaching (including, without limitation, any pre-judgment

attachment), collection or otherwise recovering by any manner or means, whether directly or




                                                22
indirectly, or any judgment, award, decree, or order against the Reorganized Debtor with regard

to such entities’ Claim against the Debtor;

       (c) creating, perfecting or otherwise enforcing, in any manner, directly or indirectly, any

encumbrance of any kind against the Reorganized Debtor, the property of the Reorganized

Debtor, or any successor-in-interest to the Reorganized Debtor;

       (d) asserting any set off, right of subrogation or recoupment of any kind, directly or

indirectly, against any obligation due the Reorganized Debtor, the property of the Reorganized

Debtor, or any successor-in-interest to the Reorganized Debtor; and

       (e) acting in any manner, in any place whatsoever, that does not conform to or comply

with the provisions of the Plan.

       9.4 Professional Liability. In addition, no provision contained herein shall have the

effect of limiting the liability of the professionals of the Debtors or the Reorganized Debtors to

their clients contrary to the requirements of 1.8(h)(1) of the New York State Rules of

Professional Conduct, as promulgated in April, 2009, or for fraud, gross negligence, willful

misconduct, malpractice, criminal conduct or unauthorized use of confidential information that

causes damages, or ultra vires acts.

                                           ARTICLE X
                                       AVOIDANCE ACTIONS

       10.1    As of and subject to the occurrence of the Effective Date, the Debtor and the

Reorganized Debtor, for and on their respective behalves and the estate, will waive and release

any Avoidance Actions, which are defined in the Plan as any cause of Action under Sections

510, 542, 543, 544, 545, 547, 548, 549, 550 or 553 of the Bankruptcy Code or state law if made

applicable under such Bankruptcy Code section. The Debtor believes, after a thorough

investigation and review with its counsel, that no Avoidance Actions exist.



                                                23
                                        ARTICLE XI
                                 RETENTION OF JURISDICTION

         11.1    Claims Post-Effective Date. The Debtor and such other applicable parties in

interest as set forth in this Plan reserve the right, as set forth in this Plan, to institute preference,

fraudulent conveyance, and other litigation claims within the time period proscribed by the

Bankruptcy Code, Bankruptcy Rules, other applicable law, or such time period as may be fixed by

the Bankruptcy Court.

         11.2    Retention of Jurisdiction. The Bankruptcy Court shall retain jurisdiction of the

Chapter 11 Case:

         (a)     To determine all controversies relating to, or concerning, the allowance of Claims

 upon objection to such Claims by any party in interest;

         (b)     To determine requests for payment of Claims entitled to priority under Section

 507(a)(2) of the Bankruptcy Code, including any and all applications for compensation or

 Professional Persons;

         (c)     To determine and, if necessary, liquidate, any and all Claims arising from the

 rejection of any Executory Contracts;

         (d)     To determine any and all applications, adversary proceedings, and contested or

 litigated matters over which the Bankruptcy Court has subject matter jurisdiction pursuant to 28

 U.S.C. §§ 157 and 1334;

         (e)     To determine all disputed, contingent or unliquidated Claims;

         (f)     To determine requests to modify this Plan pursuant to Section 1127 of the Code,

 or to remedy any defect or omission or reconcile any inconsistencies in this Plan or the

 Confirmation Order to the extent authorized by the Bankruptcy Code;

         (g)     To make such orders as are necessary or appropriate to carry out the provisions of


                                                    24
this Plan;

       (h)     To resolve controversies and disputes regarding the interpretation or enforcement

of the terms of this Plan; and

       (i)     To enter a final decree closing the Chapter 11 Case.

                                   ARTICLE XII
                        GENERAL/MISCELLANEOUS PROVISIONS

       12.1    Modification of the Plan. The Debtor reserves the right, in accordance with the

Bankruptcy Code, to amend or modify the Plan prior to the Confirmation Date or as soon as

practicable thereafter. After the Confirmation Date, the Debtor may, subject to order of the

Bankruptcy Court, and in accordance with Section 1127(b) of the Bankruptcy Code, remedy any

defect or omission or reconcile any inconsistencies in the Plan in such manner as may be

necessary to carry out the purposes and intent of the Plan.

       12.2    Conditions to the Effective Date of the Plan. The Plan shall not become effective

unless and until the following conditions shall have been satisfied or waived:

       (a)     the Confirmation Order in form and substance reasonably acceptable to the

Debtor, shall have been entered by the Bankruptcy Court and shall have become a Final Order;

and

       (b)     all actions, other documents and agreements necessary to implement the Plan

shall have been affected or executed and delivered.

In the event that one or more of the conditions specified have not occurred on or before thirty

(30) days after the Confirmation Date, upon notification submitted by the Debtor to the

Bankruptcy Court, (a) the Confirmation Order shall be vacated, (b) no distributions under the

Plan shall be made, (c) the Debtor and all Holders of Claims and Equity Interests shall be

restored to the status quo ante as of the day immediately preceding the Confirmation Date as



                                                25
though the Confirmation Date never occurred and (d) the Debtor’s obligations with respect to the

Claims and Equity Interests shall remain unchanged and nothing contained herein shall constitute

or be deemed a waiver or release of any Claim or Equity Interest by or against the Debtor or any

other Person or to prejudice in any manner the rights of the Debtor or any Person in any further

proceedings involving the Debtor.

       12.3      Withdrawal or Revocation of the Plan. The Debtor reserves the right to revoke or

withdraw the Plan prior to the Effective Date. If the Debtor revokes or withdraws the Plan, then

the result shall be the same as if the Confirmation Order was not entered and the Effective Date

did not occur.

       12.4      Conditions to Withdrawal, Modifications and Amendments. Any act to amend,

modify, revoke or withdraw the Plan shall require the consent of the Debtor. The Bankruptcy

Court shall have sole and exclusive jurisdiction over any disputes regarding the foregoing.

       12.5      Notices. All notices and correspondence should therefore be forwarded in writing

to:

If to the Debtor:       Hampstead Global, LLC
                        c/o Kirby Aisner & Curley, LLP
                        700 Post Road, Suite 237
                        Scarsdale, New York 10583
                        (914) 401-9500
                        Attn: Erica R. Curley, Esq.

       12.6      Post-Effective Date Powers. After the Effective Date, the powers of the

Reorganized Debtor shall include, but not be limited to, the following:

       (a)       Review of all Claims and proposed distributions to Creditors pursuant to the Plan;

       (b)       Review and participation in all pending and further litigation before the

Bankruptcy Court;

       (c)       Authority to make any objections to Claims, where appropriate, as well as



                                                 26
authority to commence adversary proceedings on behalf of the Debtor with respect to Avoidance

Actions under Sections 547 through 552 of the Bankruptcy Code; and

       (d)     Such other responsibilities and obligations as may be vested in the Reorganized

Debtor or as may assumed pursuant to order of the Bankruptcy Court or pursuant to this Plan or

the Bankruptcy Code.

       12.7    Post-Confirmation Reports and Fees. The Debtor shall be responsible for filing

post-confirmation disbursement reports with the Bankruptcy Court and shall pay all quarterly

fees required under 28 U.S.C. Section 1930 and 31 U.S.C. Section 3717 until the earlier of (a)

conversion or dismissal of the Chapter 11 Case or (b) entry of a final decree closing the Chapter

11 Case, and paying such fees as may be levied by the U.S. Trustee pursuant to 28 U.S.C.

Section 1930 as are assessed.

       12.8    Preservation of Insurance. The discharge and release of the Debtor as provided in

this Plan shall not diminish or impair the enforceability of any insurance policies that may cover

Claims against the Debtor or other Persons.

       12.9    Payment Dates. If any payment or act under the Plan is required to be made or

falls on a date which shall be a Saturday, Sunday or a legal holiday, then the making of such

payment or performance of such act may be completed on the next succeeding Business Day, but

shall be deemed to have been completed as of the required date.

       12.10 Applicable Law. Except to the extent that the Bankruptcy Code is applicable, the

rights and obligations arising under the Plan shall be governed by, and construed and enforced in

accordance with, the law of the State of New York.

       12.11 Successors and Assigns. The rights and obligations of any entity named or

referred to in the Plan shall be binding upon and inure to the benefit of the successors and assigns




                                                 27
of such entity.

       12.12 Reservation of Rights. Neither the filing of this Plan, nor any statement or

provision contained herein, be nor be deemed to be an admission against interest. In the event

that the Effective Date does not occur, neither this Plan nor any statement contained herein may

be used or relied upon in any manner in any suit, action, proceeding or controversy within or

outside the Chapter 11 Case.

       12.13 Severability. Except as to terms which would frustrate the overall purpose of this

Plan, should any provision in this Plan be determined to be unenforceable, such determination

shall in no way limit or affect the enforceability and operative effect of any or all other

provisions of this Plan.

       12.14 Confirmation Order. The Confirmation Order shall ratify all transactions effected

by the Debtor during the period commencing on the Petition Date and ending on the

Confirmation Date except for any acts constituting willful misconduct or gross negligence.

       12.15 Interpretation, Rules of Construction, Computation of Time, and Choice of Law.

       (a)        The provisions of the Plan shall control over any descriptions thereof contained in

the Disclosure Statement.

       (b)        Any term used in the Plan that is not defined in the Plan, either in Article I

(Definitions) or elsewhere, but that is used in the Bankruptcy Code or the Bankruptcy Rules shall

have the meaning assigned to that term in (and shall be construed in accordance with the rules of

construction under) the Bankruptcy Code or the Bankruptcy Rules. Without limiting the

foregoing, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply to

the Plan, unless superseded herein. The definitions and rules of construction contained herein do

not apply to the Disclosure Statement or to any Exhibits to the Plan except to the extent




                                                  28
expressly so stated in the Disclosure Statement or in such Exhibit to the Plan.

       (c)     The words “herein,” “hereof,” “hereto,” “hereunder” and others of similar import

refer to the Plan as a whole and not to any particular Article, Section, subsection or clause

contained in the Plan, unless the context requires otherwise.

       (d)     Unless specified otherwise in a particular reference, all references in the Plan to

Articles, Sections and exhibits are references to Articles, Sections and Exhibits of or to the Plan.

       (e)     Any reference in the Plan to a contract, document, instrument, release, bylaw,

certificate, indenture or other agreement being in a particular form or on particular terms and

conditions means that such document shall be substantially in such form or substantially on such

terms and conditions.

       (f)     Any reference in the Plan to an existing document or exhibit means such

document or exhibit as it may have been amended, restated, modified or supplemented as of the

Effective Date.

       (g)     Captions and headings to Articles and Sections in the Plan are inserted for the

convenience of reference only and shall neither constitute a part of the Plan nor in any way affect

the interpretations of any provisions hereof.

       (h)     Whenever from the context it is appropriate, each term stated in either the singular

of the plural shall include both the singular and the plural, and each pronoun stated in the

masculine, feminine or neuter includes the masculine, feminine and neuter.

       (i)     In computing any period of time prescribed or allowed by the Plan, the provisions

of Bankruptcy Rule 9006(a) shall apply.

       (j)     All exhibits to the Disclosure Statement are incorporated into the Plan and shall

be deemed to be included in the Plan, regardless of when filed.




                                                 29
       12.16 No Admissions. Notwithstanding anything herein to the contrary, nothing

contained in the Plan shall be deemed as an admission by the Debtor with respect to any matter

set forth herein, including, without limitation, any liability on or treatment of any Claim, or the

propriety of a Claim’s classification.

Dated: Scarsdale, New York
       January 24, 2020
                                         HAMPSTEAD GLOBAL, LLC
                                         Debtor-In-Possession


                                         By:      /s/ Adam Perzow
                                               Adam Perzow, Managing Member


                                         KIRBY AISNER & CURLEY, LLP
                                         Attorneys for the Debtor
                                         700 Post Road, Suite 237
                                         Scarsdale, New York 10583
                                         (914) 401-9500



                                         By: /s/ Dawn Kirby
                                                 Dawn Kirby




                                                    30
